 ACTION AUTOMOTIVE251Action Automotive, Inc. and Local 876, United Foodand Commercial Workers International Union,AFL-CIO-CLC. Case 7-CA-2563816 June 1987DECISION AND ORDERBY CHAIRMAN DOTSON AND MEMBERSSTEPHENS AND CRACRAFTOn 10 February 1987 Administrative Law JudgeJoel A. Harmatz issued the attached decision. TheRespondent filed exceptions and a supporting brief,and the General Counsel filed cross-exceptions anda supporting brief.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.The Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings, andconclusions' and to adopt the recommendedOrder.ORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, ActionAutomotive, Inc., Flint, Michigan, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.1 The Respondent did not file exceptions to the judge's determinationthat Local 876, United Food and Commercial Workers InternationalUnion, AFL-CIO-CLC, as a result of a merger, became the successor toLocal 40, UFCW, the certified representative.In affirming the law judge's conclusion that the Respondent has an ob-ligation to bargain with the Union, we fmd it unnecessary to pass on thejudge's general discussion of the effect of employee turnover on presump-tions of union majority status. Rather, our finding of a bargaining obliga-tion here is based on the principles, referred to by the judge, that (1)absent unusual circumstances, a union's majority status is irrebuttably pre-sumed to exist throughout the 1-year period following the union's certifi-cation, Ray Brooks v NLRB, 348 U S 98 (1954); (2) the 1-year periodfollowing the instant Union's certification, during which its majoritystatus will be irrebuttably presumed, shall be construed under the instantcircumstances not to begin until the date that the Respondent begins tobargain in good faith with the Union, Mar-Jac Poultry Ca, 136 NLRB785 (1962); and (3) the employee turnover in the instant case from thetime of the Union's certification is not the sort of "unusual circumstance"(such as dissolution of or substantial schism within the Union) that wouldpermit rebuttal of the Union's presumed majonty status, Ray Brooks v.NLRB, supra, National Plastic Products Go, 78 NLRB 699, 706-707(1948) (even if substantial turnover during the certification year resultedin actual loss of majority support, union would still retain statutory statusas exclusive bargaining representative for duration of certification year).Charles F. Morris, Esq., for the General Counsel.Stewart .I. Katz, Esq., of Detroit, Michigan, for the Re-spondent.Mary Ellen Gurewitz, Esq., of Detroit, Michigan, for theCharging Party.DECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge. Thisproceeding was heard by me in Detroit, Michigan, on 7November 1986, on an original unfair labor practicecharge filed on 20 March 1986, and a complaint issuedon 7 August 1986, alleging that Respondent violated Sec-tion 8(a)(5) and (1) of the Act by refusing, on request, tofurnish information necessary and relevant to the per-formance of Charging Party's duties as collective-bar-gaining representative. In its duly filed answer, Respond-ent denied that any unfair labor practices were commit-ted. Following close of the hearing, briefs were filed onbehalf of the General Counsel, the Charging Party, andthe Respondent.On the entire record' in this proceeding,2 includingconsideration of the posthearing briefs, it is found as fol-lowsFINDINGS OF FACTI. JURISDICTIONRespondent is a Michigan corporation, with a mainoffice in Flint, Michigan, and facilities located through-out the State of Michigan from which it is engaged inthe retail sale and distribution of automobile parts and re-lated products and services. In the course of the oper-ations, during the calendar year ending 31 December1985, a representative period, Respondent derived reve-nues exceeding $500,000 in value, and received at itsMichigan locations automobile parts and other goods andmaterials valued in excess of $50,000, which were trans-ported directly from points located outside of that State.The complaint alleges, the answer admits, and it isfound that Respondent is now, and has been at all timesmaterial, an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and it isfound that Local 876, United Food and CommercialWorkers International Union AFL-CIO (Local 876) is,and has been at all times material, a labor organizationwithin the meaning of Section 2(5) of the Act.III. THE ALLEGED UNFAIR LABOR PRACTICESA. Background and IssuesThis case raises policy issues that transcend the limitedquestion raised by the pleadings. It also furnishes a newbattleground for Respondent's continued challenge to thevalidity of certifications of representative issued 5 yearsearlier by the Board. Thus, by virtue of elections con-ducted on 29 May 1981, the Board, in January 1982, cer-1 Pursuant to stipulation of the parties, the record is reopened for thelimited purpose of receiving Jt Exh 1, which was submitted followingclose of the hearing2 Errors in the official transcript of proceedings are noted and correct-ed284 NLRB No. 36 252DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDtified that Local 40, United Food and CommercialWorkers International Union (Local 40), a sister localand an alleged predecessor to Local 876, was the majori-ty representative in separate units of Respondent's em-ployees. The certifications were contested by Respond-ent, but upheld by the Board in a subsequent 8(a)(5) pro-ceeding.3 Litigation continued4 until the Supreme Courton 19 February 1985 affirmed the Board, and remandedthe proceeding for appropriate action.6 The Board's 1982Order directing Respondent to recognize and bargain theseparate units was finally enforced by the Sixth CircuitCourt of Appeals on 13 May 1986.6In the interim, during the summer of 1982, Local 40was absorbed by Local 876 through an internal merger.The proponents of the complaint contend that Local 876,by virtue of that reorganization, succeeded to, and ac-quired all enforceable representation interests held byLocal 40.In the instant proceeding, there is no dispute concern-ing Respondent's failure at any time to bargain collec-tively in the certified units. The lawfulness of that standis now tested under a complaint that narrowly alleges an8(a)(5) violation based on the latter's refusal to honor aspecific allegation are conceded and, as an abstraction,that question has been given only cursory attention inthis proceeding. Indeed, the information sought•namely,the names and mailing addresses of employees in each ofthe respective units•was the subject of formal requests,duly communicated to the Respondent in unequivocalform, and, accordingly, constituted producible dataunder a large body of Board precedent.7 See, e.g., Sts.Mary & Elizabeth Hospital., 282 NLRB 73 (1986).Respondent's defenses reduce that limited issue to avehicle for again testing the basic duty to bargain, for, itnow asserts that its refusal was justified by events occur-ring since 1982 that invalidate the certifications. Morespecifically, Respondent first claims that Local 876 is nota legitimate successor to the certified representative,Local 40, and hence it has no duty to treat with thatUnion.8 Alternatively, Respondent argues that any cur-rent duty to bargain has been eliminated by subsequentdevelopments that have rendered inappropriate the unitsin which the 1981 elections were conducted.3 262 NLRB 423 (1982).4 In 1983, the Sixth Circuit Court of Appeals denied enforcement ofthe Board's Order See 717 F.2d 1033 (6th Cir. 1983)5 469 US. 490.6 See G C Exh 67 See G C Exh 28 The General Counsel contends that any right to contest the mergerwas waived because not raised by Respondent until the filing of itsanswer to the instant complaint There is no merit in this claim The Gen-eral Counsel does not indicate, and I am not persuaded, that this issuecould have been expeditiously raised and litigated at an earlier time Tothe extent ascertainable on this record, Respondent was first notified ofthe merger through the Charging Party's letter of 18 March 1985 (G CExh 2). Thus, it presumably was unaware of that development when theSupreme Court issued its decision on 19 February 1985 In this light, theInstant proceeding provided the first appropriate opportunity for the Re-spondent to raise the question. No rule or policy is called to my attentionobligating a charged party, in these circumstances, to communicate a pu-tative defense prior to the filing of an answer The Board's decision inColonial Manor I97Z Inc, 253 NLRB 1183, 1184 (1981), fails to supportany such requirementB. Defenses to the Refusal to Bargain1. The status of Local 876 as a successor to thecertified representativePursuant to settled authority, mergers of labor organi-zations will be honored by the Board if: (1) those entitledto participate in the process are afforded an opportunityto consider, discuss, and vote on the question through areasonably democratic process, and (2) the merger doesnot alter the fundamental identity of the selected repre-sentative so as to disrupt the continuity of representation.See NLRB v. Food & Commercial Workers Local 1182(Seattle-First National Bank), 475 U.S. 192 (1986); Canter-bury Villa of Waterford, 282 NLRB 462 (1986). Respond-ent's rejection of Local 876 rests on the claim that themerger was defective under both standards.By way of background, it is noted that in 1981, at thetime of the Board elections, Local 40 was situated inFlint, Michigan, with jurisdiction in the northeasternsector of that State. At the time of the merger, its mem-bership numbered some 3200. Local 876 was much largerwith some 19,000 members. The latter's geographic juris-diction extended to seven counties in southeastern Michi-gan, including the Detroit metropolitan area. It was andis now headquartered in Madison Heights, Michigan.The internal steps preliminary to merger began andwere completed in the summer of 1982. Respondent doesnot dispute that during that timeframe, members of eachof the respective locals were given advance notice, theopportunity to discuss, and to vote by secret ballot onthe propriety of the merger.Specifically, in the case of Local 40, all members werenotified by letter dated 11 June 1982, that the mergerhad been under consideration by its executive board, thatthe board recommended approval, and that a specialmeeting would be held in Flint, Michigan, on 29 June1982, and in Saginaw, Michigan, on 30 June 1982, forpresentation, explanation, and discussion of the mergeragreement, and to allow the membership to vote on itsacceptance or rejection.6 In the ensuing special meetingat Flint, the merger was approved by a vote of 69 for, 18against, and at that held at Saginaw, by a vote of 53 for,21 against." On each occasiOn, after the merger agree-ment had been read to the membership and discussionheld, voting was conducted by secret ballot.As for Local 876, on 25 May 1982, that Union's execu-tive board met and approved the merger agreement, re-solving to recommend that the membership Concur."Notice was provided by Local 876 through the latter'sregular monthly publication, which is routinely distribut-ed to its entire membership." Through that mediummembers were informed of the proposal and that itwould be considered and voted on 6 July 1982 at a gen-eral membership meeting. That meeting was held asscheduled. In the course thereof the merger agreementand resolution were read to the members, a motion wasmade to approve, discussion followed, and after a secretg See G C Exh 5(a)is See G C Exhs 5(b) and (c)." See G.0 Exh. 4(a)12 See G C Exh 4(b) ACTION AUTOMOTIVE253ballot the merger was adopted by a vote of 97 for, and28 against."Respondent's challenge to the fairness of this processrests entirely on the fact that "nonmembers were not no-tified of the vote, nor allowed to participate." In thisconnection, it is a fact that employees in the bargainingunits were nonmembers and that they, as well as allother represented nonmembers, were precluded from ex-pressing their preference. With this as its premise, Re-spondent would invoke the Amoco doctrine" as appliedin F. W. Woolworth Co., 268 NLRB 805 (1984), a policyin which the Board declined to recognize affiliation elec-tions as binding on employers unless nonmembers wereallowed to vote.The Amoco doctrine subsequently was overruled bythe Supreme Court in NLRB v. Food & CommercialWorkers Local 1182 (Seattle-First National Bank), supra.The Court viewed the Board's fragmentation of an estab-lished bargaining relationship in the effort to enforce theenfranchisement of nonmembers as unduly offensive tothe statutory policy encouraging stability in existing bar-gaining relationships. The Board's position was also criti-cized as an intrusion into internal affairs of labor organi-zations neither intended by Congress, nor authorized bythe Act. Central to the Court's position was an entreatythat the Board not withhold its remedial powers to con-done an employer's termination of a bargaining relation-ship, absent evidence of loss of majority and the exist-ence of A question of representation that would therebyemerge.Respondent would distinguish Seattle-First National ongrounds that the disenfranchisement of nonmembers inthat case related to affiliation, not merger. However, thisassertion is unaccompanied by explanation, and it is diffi-cult to imagine just why the controlling statutory poli-cies would be any more relaxed in one context or theother. In either case, a matter of internal union concernis central to the controversy and Board intrusion is to betested in light of whether the withholding of a bargain-ing order would "effectively decertif[y] the reorganizedunion even where [reorganization] does not raise a ques-tion of representation." 475 U.S. at 203. The analysis ofthe Supreme Court leaves no room for doubt on thisscore:Under the Act, the certified union must be recog-nized as the exclusive bargaining representative ofall employees in the bargaining unit, and the Boardcannot discontinue that recognition without deter-mining that the affiliation raises a question of repre-sentation. . . .[A]n affiliation may affect a union's representa-tion of the bargaining unit even if its does not raisea question of representation, but that argumentoverlooks the fact that a union makes many deci-sions that "affect" its representation of nonmemberemployees. It may decide to call a strike, ratify acollective-bargaining agreement, or select union of-la See G C Exh 4(c)14 Amoco Production Go, 262 NLRB 1240 (1982).ficers and bargaining representatives. Under theAct, dissatisfied employees may petition the Boardto hold a representation election, but the Board hasno authority to conduct an election unless the ef-fects complained of raise a question of representa-tion. In any event, dissatisfaction with representa-tion is not a reason for requiring the union to allownonunion employees to vote on union matters likeaffiliation. Rather, the Act allows union members tocontrol the shape and direction of their organiza-tion, and "[n]on-union employees have no voice inthe affairs of the union." . . . We repeat, dissatisfac-tion with the decisions union members make may betested by a Board-conducted representation electiononly if it is unclear whether the reorganized unionretains majority support.Obviously, the exclusion of nonmembers from a mergervote is no more suggestive that they do not support theemerging union than in the case of affiliation. In eithercase, a question concerning representation is not inferra-ble on the basis alone.15 See Retail Workers Local 881 v.NLRB, 797 F.2d 421 (7th Cir. 1986).Accordingly, contrary to Respondent, Seattle-First Na-tional, supra, is dispositive of the fairness issue, and onauthority of that decision it is concluded that the exclu-sion of nonmembers from the merger process created noimpediment to Board recognition and enforcement of ac-cession by Local 876 to Local 40's representational inter-ests.In the alternative, Respondent contends that themerger produced "a significant change in actual identityand [that] a substantially different organization exists."The limitations on the Board's authority to terminate acertification on this ground as expressed in Seattle-FirstNational, supra, possessed a familiar ring. Once more theCourt warned that "if these changes are sufficiently dra-matic to alter the union's identity, affiliation may raise aquestion of representation, and the Board may then con-duct a representation election." 475 U.S. 206. The key-word is "dramatic," a term to be eyaluated in accord-ance with traditionally accepted causes of a question ofrepresentation.In this respect, as heretofore indicated, Local 40 at thetime of the merger was one-tenth the size of Local 876.Each Local represented a distinct geographic area. Local40 was abolished by the merger and its headquartersclosed. On the other hand its incumbent business repre-15 It is not surprising that the Board failed to distinguish between affili-ation and merger In applying the Amoco rule In this regard, the Boardstated in F W Woolworth Co. supra at 806 as follows.The Amoco case involved an election in which nonmembers of theindependent were barred from voting on the affiliation with theInternational The same principles apply, however, when, as here,there is a merger between two locals within the same Internationalunion In both instances the certified union is replaced by a differententity from that designated by the unit employees In both cases afactor of primary importance is whether the affected employees hadan opportunity to pass on the change of representative. That amerger election involves locals of the same parent union does not di-minish the impact of the change on the en4Iloyees or extinguish thedue-process requirement that all employees in the bargaining unit beafforded the opportunity to vote 254DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDsentatives were integrated into the administrative struc-ture of Local 876, without change in responsibility. Thepresident of Local 40 was added to Local 876's executiveboard, and held the official position of "Executive Assist-ant to the President of Local 876." He retained primaryresponsibility for all negotiations and grievance activityin areas previously serviced by Local 40, while continu-ing to supervise the former business representatives ofthat Local.Against this background, the Respondent argues thatthe merger produced "a total loss of identity of an exist-hig organization through infusion into another organiza-tion six (6) times its size." In terms of precedent, Re-spondent's position is grounded on the policy of theThird Circuit Court of Appeals evident from such casesas Sun Oil Co. of Pennsylvania v. NLRB, 576 F.2d 553(3d Cir. 1978); NLRB v. Bernard Gloekler North EastCo., 540 F.2d 197 (3d Cir. 1976); and U.S. Steel Corp. v.NLRB, 457 F.2d 660 (3d Cir. 1972). All involved an in-dependent union's affiliation with an established Interna-tional union. In each, the Court concluded that the reor-ganization altered the union's "structure, administration,assets, membership, autonomy and by laws," conse-quences regarded as sufficiently dramatic to give rise to aquestion concerning representation. In due respect to theCourt, these holdings are difficult to reconcile with Seat-tle-First National, supra; they appear to draw their es-sence from routine or inherent consequences of any in-ternal reorganization•be it affiliation or merger•and inthat sense prove too much. Thus, it is difficult to imaginean affiliation or merger that would not expose membersto a new set of obligations and allegiances or result in aloss of autonomy and control, or which would not lumpconcerns of those affected with those of thousands ofother members. In drawing on these normal, forseeableconsequences to disrupt the continuity of representation,the Third Circuit might well have adopted a per se rule,which exposes established bargaining relationships togreater jeopardy than did the abortive Amoco doctrine.To the extent that those decisions afford primacy to thetraditional effects of an internal union reorganizationover reasonable evidence as to the preference of unit em-ployees, the Third Circuit's view collides with Seattle-First National, supra.At the cornerstone of the Supreme Court's rationale inSeattle-First National, supra, was a stern signal that thepolicy encouraging stable bargaining relationships yieldonly in those circumstances where the organizationalchanges are so vast as to give rise to a more than specu-lative inference that majority support no longer exists.475 U.S. 205-206. Consistent therewith, and in contrastwith the Third Circuit, the First Circuit Court of Ap-peals in NLRB v. Insulfab Plastics, 789 F.2d 961, 968 (1stCir. 1986), recently stated that "where the union mem-bership has expressed its desire to affiliate . . . and thecontinuing majority support of the original bargainingrepresentative is not in doubt, we are not inclined tooverride the Board's judgment that substantial continuityexists. . . ." The statutory values underlying this hold-ing are in consonance with the Fifth Circuit, which earli-er had taken a dim view of the weight to be given inher-ent effects of internal union reorganizations. Thus, in J.Ray McDermott & Co. v. NLRB, 571 F.2d 850, 857-858(5th Cir. 1978), that Court, in contrast with the ThirdCircuit, stated:The factual determination at issue revolves notaround superficial criteria such as the size of the re-spective locals or organizational differences in thenational unions of which they become a part.Rather, we must consider whether changes have oc-curred in the rights and obligations of the union'sleadership and membership, and in the relationshipsbetween the putative bargaining agent, its affiliate,and the employer.Here, the effort to excuse any obligation to recognizeLocal 876 on this ground is unaccompanied by evidencethat unit employees suffered a change in constitutionalobligations or that collective-bargaining policy or em-ployee services were materially affected in the criticalareas of contract negotiation and grievance administra-tion. Employees were to receive the same services,through the same individuals. Moreover, there is no sub-stantive proof or appearance that employees would beled to believe that the merger was likely to produce achange either in the nature and quality of their represen-tation or in the relationship between the designated rep-resentative and their employer. See, e.g., Kentucky PowerCo., 213 NLRB 730, 731 (1974); F. W. Woolworth Co.,194 NLRB 1208 (1972); United States Gypsum Co., 164NLRB 931 (1967).Respondent, thus, has failed to substantiate either defi-ciency in the procedures by which Local 876 succeededto the bargaining interests formerly held by Local 40 orthat the merger produced a breach in the continuity ofrepresentation. Hence this internal union matter failed toaffect the ongoing obligation to bargain.2. Supervening changes within the collective-bargaining unitsRespondent also denies any current obligations to rec-ognize and bargain with Local 876 on the ground thatthe 1981 elections were conducted in units that no longerare appropriate." Respondent in this respect is chargedwith a rigorous burden. The evidence necessary to termi-nate an extant bargaining relationship must be "clear,cogent, and convincing." NLRB v. Jim Kelly's TahoeNugget, 584 F.2d 293 (9th Cir. 1978); NLRB v. WilderConstruction Co., 804 F.2d 1122, 1125 (9th Cir. 1986).Here, the law is even more exacting, for the defense is'6 There is no merit in the contention by the General Counsel that Re-spondent is estopped or otherwise procedurally barred from raising thisdefense Insofar as this record reveals, the instant proceeding providesthe most practicable vehicle for contesting the certifications on that basis.Moreover, contrary to the Charging Party, even after a duty to bargainis lawfully fixed, the Board has the authority, in a proper case, to absolvethe employer from that obligation This is so even when the employer'srefusal to bargain takes place during the certification year See St Berna-dette's Nursing Home, 234 NLRB 835 (1978), Trojan Boat Co. 175 NLRB935 (1969). ACTION AUTOMOTIVE255addressed to a period in which Respondent declined tohonor Board certifications.17Turning to the facts, here the elections were held inseparate units consisting of (1) main-office clerical em-ployees, and (2) all other employees at Respondent's ninestores and warehouse then existing in the metropolitanarea of Flint, Michigan. As Respondent observes, since1981, the separate units have experienced extensive turn-over. Among those who voted, only two are still em-ployed in the bargaining units.Under the precedent, employer appeals based on em-ployee turnover have failed to generate overriding sym-pathy. Even where voluminous, this factor creates littlemore than ambiguity regarding the present preference ofemployees or what would have been their choice hadrecognition been conferred and bargaining ensued intimely fashion.i8 For that reason employees hired afterdesignation of the Union are presumed by law to supportthe Union to the same extent as those replaced." Theconverse of that principle is no less conjectural, andhence turnover stimulates argument but no firm suspicionof loss of majority. Moreover even less weight is givento turnover following a refusal to bargain As was em-phasized in NLRB v. .I. W. Rex Co., 243 F.2d 356, 360(3d Cir. 1957):It is essential to note that the merger which re-spondent company contends rendered the unit inap-propriate occurred only two months after certifica-tion of the union as bargaining agent. A valid certi-fication is, of course, not intended to be a perma-nent relationship irrespective of changed conditions.But an employer cannot rely on the changes to jus-17 As a general rule, a certified representative initially is entitled to anunimpeded opportunity to bargain for 12 months. "[Al bargaining rela-tionship once rightfully established must be permitted to exist and func-tion for a reasonable period in which it can be given a fair chance tosucceed." See Franks Bros Co v. NLRB, 321 U S. 702, 705 (1944). Re-spondent's election to contest the validity of the certification has deniedemployees the benefits of collective-bargaining during the protected term.See, e.g., Mar-Jac Poultry Co, 136 NLRB 785 (1962). Absent unusual cir-cumstances, there is no relief from the duty to bargain during that period.Ray Brooks v. NLRB, 348 US 96 at 103 (1954)18 Respondent cites Westinghouse Electric Co., 38 NLRB 404 (1942), insupport of its claim that the expanded work force excuses it from anyobligation to bargain. That case is clearly distinguishable. It did not in-volve employer self-help to fragment an established bargaining relation-ship. There, the Board during preelection stages took an innovative stepto avoid delaying an election in the face of an employer's nonvenfiablecontention that n planned in the future to expand its plant so as to quad-ruple the size of the work force. The desirable policy of encouraging sta-bility in existing bargaining relationships was neither in issue nor impededby the Board's desire to expedite employee choice through direction of aconditional electionPennco, Inc , 250 NLRB 716 (1980) As Respondent observes, inUnited Artists Communications, 280 NLRB 1056 fn. 4 (1986), ChairmanDotson and Member Dennis expressed a willingness to consider evidenceof turnover and its negative influences on union representation in the"context" of evaluating whether a remedial bargaining order is necessaryto redress unfair labor practices that arguably are sufficiently serious toundermine a union's majority Beyond that dictum there is no evidencethat a majority of the Board in any case has overruled the general policythat such evidence alone will not be treated as indicative of loss of major-ity. In any event, reliance on turnover in assessing "the potential for con-ducting a fair election against [a] background of unlawful activity" isfar less threatening to accepted statutory policy than in cases testing thelawfulness of a withdrawal of, or refusal to grant recognition in the con-text of a rightfully established bargaining relationshiptify his refusal to bargain when those changes occurwithin the certification year, and especially where,as here, the first refusal to bargain occurred beforethe modification of the unit structure. N.L.R.B. v.Armato, 7 Cir., 1952, 199 F.2d 800, 803. . . .1V.L.R.B. v. Prudential Insurance Co., 6 Cir., 1946,154 F.2d 385, 389. . . .In Frank Bros. Co. v. NLRB, 321 U.S. 702 (1944), the Su-preme Court approved an order that "an employer bar-gain exclusively with the. . . union which represented amajority of the employees at the time of the wrongful re-fusal to bargain despite that union's subsequent failure toretain its majonty." 321 U.S. at 705. The Court reasonedas follows:[A] requirement that union membership be keptintact during delays incident to hearings wouldresult in permitting employers to profit from theirown wrongful refusal to bargain. . . . [W]ere [theBoard to] instead order elections upon every claimthat a shift in union membership had occurredduring proceedings occasioned by an employer'swrongful refusal to bargain, recalcitrant employersmight be able by continued opposition to unionmembership indefinitely to postpone performance oftheir statutory obligation. [321 U.S. at p. 704-705.]In the face of these controlling principles, it is difficult toidentify any statutory policy that wOuld be furthered bygiving turnover any greater recognition in this case.Aside from turnover, Respondent attacks the units onthe basis of "functional" and "operational" changes alleg-edly manifested by relocation of existing stores and theopening of new stores, as well as increases in employeecomplement and man-hours within the established units.It is true that since 1982, man-hours required to operatethe stores and square footage have increased, six newstores have opened in the Flint area, and three of theoriginal nine stores have relocated, albeit in the sametrade or market area. Contrary to the Respondent, thesefactors, considered together or separately, are merely re-flective of economic growth achieved through normalbusiness successes during the substantial delays attributa-ble to its own failure to recognize the results of theBoard elections. Forseeable consequences of this nature,derived, as they are, from delays occasioned by an em-ployer's good faith, but unsuccessful and illegal challengeto the validity of a certification, furnish no basis for ne-gating objectives of the Board's election procedures andthe need to preserve public confidence in that peacefulprocess. That which is predictable is not unusual, and itis entirely within the realm of possibility, that the oper-ational changes herein would have had no significantimpact on the emerging bargaining relationship had Re-spondent accepted the results of the 1981 elections."Given the Act's principal purpose of promoting stabilityin the workplace, once employees have chosen to be rep-resented and their choice has been certified, the Boardhas been reluctant to find unusual circumstances." PaperMfrs. Co., 274 NLRB 491 (1985). 256DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDIn concluding that the supervening business adjust-ments did not give rise to "unusual circumstances," it isnoted that the basic character of the employing enter-prise was not altered thereby either in terms of productssold, services made available, equipment utilized, or thenature, quality, or interests of the work force. Classifica-tions have remained unchanged and bargaining unit workis not shown to be functionally different from that per-formed at the time of the elections. Thus, the separatecommunity of interest and identity delimited by theoriginal unit determinations does not appear to have beenblurred by interchange or other factors that preclude ef-fective collective bargaining or render that process eco-nomically impracticable or impossible.2•Accordingly, it is concluded that Respondent's obliga-tion to recognize and bargain with Local 876 remainsviable, and thus its failure, on request, to furnish thenames and addresses of employees in the appropriateunits violated Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.The Respondent is an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.2.Local 876 is a labor organization within the mean-ing of Section 2(5) of the Act.3.The Respondent violated Section 8(a)(5) and (1) ofthe Act by refusing, on request, to furnish the exclusivecollective-bargaining representative names and addressesof employees in the appropriate units, data relevant andnecessary to the performance of that Union's duty as ex-clusive collective-bargaining agent.4.The unfair labor practices found above constituteunfair labor practices having an effect on commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in and isengaging in certain unfair labor practices, it shall be rec-ommended that it be ordered to cease and desist there-from and to take certain affirmative action designed toeffectuate the purposes and policies of the Act. More-over, inasmuch as Respondent continues to challenge thestatus of Local 876 as the exclusive representative of theemployees in question, to ensure that these employeesare accorded the services of their collective-bargainingagent for the period provided by law, the certificationyear shall be construed as commencing on the date thatthe Respondent begins to bargain in good faith. See Mar-Jac Poultry Co., 136 NLRB 785 (1962); Burnett Construc-tion Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57(10th Cir. 1965).Counsel for the General Counsel, in a 17-page "boilerplate" motion, urges that the remedy include a visitator-ial clause authorizing the Board to engage in discovery ifnecessary to monitor compliance with any remedial20 Cf. Renaissance Center Partnership, 239 NLRB 1247 (1979), in whichconsolidation of an unrepresented group of security employees with asmaller, recently certified unit composed of individuals within that samejob classification, "completely obscured the separate identity of the certi-fied bargaining unit" 239 NLRB at 1248.order issued herein. However, the Board previously hasdeclined to broaden its standard remedial formula in thisrespect. As there is no showing or argument as to howthe specific conduct under scrutiny in this proceedingwarrants such relief, the posture of the General Counselhere is no different than in the several cases where theidentical motion has been denied uniformly. See 0. G.Willis Co., 278 NLRB 203 (1986); Nathan's FurnitureStore, 278 NLRB 268 (1986); and Rebel Coal Co., 279NLRB 141 (1986). Based on the cited authority, the re-quest is denied.On these findings of fact and conclusions of law andon the entire record, I issue the following recommend-ed21ORDERThe Respondent, Action Automotive, Inc., Flint,Michigan, its officers, agents, successors, and assigns,shall1. Cease and desist from(a)Refusing to bargain in good faith by failing, on re-quest, to furnish information relevant and necessary tothe performance of duties required of the exclusive bar-gaining representative of Respondent's employees.(b)In any like or related manner interfering with, re-straining, or coercing employees in the exercise of rightsguaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a)Furnish the Union with a list of employees in theappropriate units, together with their current addresses.(b)Post at those of its facilities in Flint, Michigan,which are within the appropriate collective-bargainingunits, copies of the attached notice marked "Appen-dix."22 Copies of the notice, on forms provided by theRegional Director for Region 7, after being signed bythe Respondent's authorized representative, shall beposted by the Respondent immediately upon receipt andmaintained for 60 consecutive days in conspicuous placesincluding all places where notices to employees are cus-tomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered, de-faced, or covered by any other material.(c)Notify the Regional Director in writing within 20days from the date of this Order what steps the Re-spondent has taken to comply.25 If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-poses22 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board." ACTION AUTOMOTIVE257APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-dered us to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any unionTo bargain collectively through representativesof their own choiceTo act together for other mutual aid or protec-tionTo choose not to engage in any of these protect-ed concerted activities.WE WILL NOT refuse, on request, to furnish informa-tion that is relevant and necessary to the performance ofthe duties of Local 876, United Food and CommercialWorkers International Union, AFL-CIO-CLC as exclu-sive collective-bargaining representative of our employ-ees.WE WILL NOT in any like or related manner interferewith, restrain, or coerce you in the exercise of the rightsset forth at the top of this notice.WE WILL give the Union lists of the names and ad-dresses of current employees in the established collec-tive-bargaining units in the metropolitan area of Flint,Michigan.ACTION AUTOMOTIVE, INC.